Citation Nr: 9903592
Decision Date: 02/09/99	Archive Date: 06/24/99

DOCKET NO. 97-02 408               DATE FEB 09, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to November 1945. He died
in May 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from
a December 1996 rating decision rendered by the Montgomery, Alabama, Regional
Office (RO) of the Department of Veterans Affairs (VA), which denied the
appellant's claim.

REMAND

The appellant avers that the veteran was exposed to mustard gas during WWII
which resulted in his chronic obstructive pulmonary disease, and in essence,
caused his death. His death certificate lists cardio-respiratory arrest as
the immediate cause of death.

The Board notes that the veteran was pursuing a claim of service-connection
due to mustard gas exposure at the time of his death, and exhibited chronic
laryngitis and skin cancer disorders. The veteran claimed that he was exposed
in November or December 1943 in or near Bari Harbor, Italy, when he was
unloading a shipment of mustard gas from "damaged ships". The Board believes
that further clarification would be helpful in determining the appellant's
claim.

Records regarding U. S. Army chemical warfare testing prior to 1955 are
maintained at U.S. Army Chemical and Biological Defense Agency, Aberdeen
Proving Ground, NM. The Board is of the opinion that this organization should
be contacted in order to verify the extent and type of any chemical agents to
which the veteran may have been exposed.


Accordingly, this claim is REMANDED for the following:

1. Pursuant to VBA Circular 21-95-4, the RO should contact the Advisory
Review staff or the Rating Procedures staff to determine if the veteran's
name is on the list of participants in mustard gas testing/training compiled
by the VA's Epidemiology Service. The RO should also inquire as to whether
testing was conducted near Bari Italy in November or December 1943, so that
agents would be shipped to that location. As the veteran's alleged exposure
occurred prior to 1955, the RO should then contact the Commander, U.S. Army
Chemical and Biological Defense Agency, Attn: ANISCB-CIH, Aberdeen Proving
Ground, Maryland 21010-5423 to ascertain the likelihood that the veteran was
exposed to any gas, including nitrogen, Lewisite, mustard, Duracite and
chlorine gas, during service. In making its request, the RO should include
the veteran's name, service number, social security number, date and location
that the veteran avers he was exposed to an agent, and the unit to which the
veteran was assigned.

2. The RO should also determine if any records for the veteran are maintained
at the National Personnel Records Center in St. Louis, Missouri, and that a
search should also be made for records at the following: OTSG, Attn.: DASG-
RD2, (SGRD-SGS), 5109 Leesburg Pike, Falls Church, Virginia, 22041-3258.


3. The RO should specifically inquire as to whether there were any shipments
of the above agents during November or December 1943 to Bari Harbor, Italy;
whether there is any record of ship damage, consistent with the veteran's
recollections; and if there are records indicating whether the veteran or his
unit participated in unloading those ships, and whether it is as likely as
not that full body exposure to any of the above listed agents occurred at
that location on those dates, if so, which agents,

4. The RO should also inform the appellant of the evidence required to
complete her claim, namely, competent medical evidence that unequivocally
shows that the veteran's cause of death was due to his active service, as
well as the general requirements for a well- grounded claim.

The Board expresses its gratitude in advance to the RO for its assistance in
completing the above development, and we trust that it will attend to this
development in an expeditious manner. No inference, either as to the RO's
actions to date, or the ultimate outcome warranted, should be drawn.

M. W. GREENSTREET

Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Veterans Appeals. This
remand is in the nature of a preliminary order and does not constitute a
decision of the Board on the merits of your appeal. 38 C.F.R. 20.1100(b)
(1997).


